DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Regarding the double patenting rejection as in the previous action, it is now withdrawn base on applicant’s submitted a Terminal Disclaimer file on 01-11-2022, and Approved.


Allowable Subject Matter
Claims 1-10 are allowed.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, Obkircher (U.S. Pub. No. 2017/0077982) disclose: a radio-frequency module (300/310-RF Core) (fig. 3-4), comprising: a substrate (720/722) (fig. 7A-B) including a switch region (310/314/414) provided on a main surface thereof (fig. 3-4, page 2, 5, par [0032, 0052-0054]); an input switch (314/414) in the switch region (310/314/414) of the substrate (720/722) (fig.7A) and including a first input terminal (RF-IN right side of (314/414)) and a first output terminal (left side of (314/414) connected to filters) (fig. 3-4, 7A, page 2, par [0032]); an output switch (connected to RF-out) in the switch region (310/connected to RF-OUT) of the substrate (720/722) (fig.7A) and including a second input terminal (on right side-connected to amplifiers) and a second output terminal (left side-connected to RF-OUT) (fig. 3-4, page 3, par [0032-0033]). And 
Shimamoto (U.S. Pub. No. 2012/0163247) discloses: a plan view of the substrate of the radio-frequency module with a high-frequency power amplifier device and an antenna switch device configured 
The above prior art of record, however, fail to disclose or render obvious: A radio-frequency module, comprising: a substrate including a switch region provided on a main surface thereof;  an input switch in the switch region of the substrate and including a first input terminal and a first output terminal;  
an output switch in the switch region of the substrate and including a second input terminal and a second output terminal;  and a filter disposed outside the switch region of the substrate and connected to the first output terminal or the second input terminal;  wherein in a plan view of the substrate, the second 
output terminal is farther inward than the first input terminal in the switch region such that a distance between the first input terminal and an outer configuration of the switch region is shorter than a distance between the second output terminal and the outer configuration of the switch region; the switch region is defined by an outer configuration of a semiconductor chip, as specified in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/             Primary Examiner, Art Unit 2648

February 28, 2022